          Case 1:14-cv-02953-PAE Document 411 Filed 08/18/20 Page 1 of 1

                                                                                                       8/18/2020

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JOHN DOE, et al.,                                                       :
                                                                        :
                                    Plaintiffs,                         :   ORDER
                                                                        :
                  -v-                                                   :   14-CV-2953 (PAE) (JLC)
                                                                        :
JOSEPH LIMA, et al.,                                                    :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Amended Order of Reference dated August 18, 2020 (Dkt. No. 410), Judge
Engelmayer referred this case to me for settlement. The parties are directed to advise the Court
within 30 days of the date of this Order when they wish to schedule a settlement conference.
The parties should do so by filing a letter-motion on the docket that indicates at least three dates
that are mutually convenient for the parties. Alternatively, counsel are free to e-mail my deputy
clerk, David Tam, at David_Tam@nysd.uscourts.gov to find a mutually convenient date for the
parties and the Court.

       Defendants are directed to provide a copy of this Order to the appropriate personnel, at
DOCCS and the NYAG, with authority to participate in settlement discussions and approve a
settlement on behalf of New York State, and to coordinate the timing of any settlement
conference with those individuals.

        Given the state's extension of the current stay-at-home policy in light of the COVID-19
pandemic, any settlement conference in the foreseeable future will likely be conducted
telephonically. Using the Court’s conference line system, the Court will begin the settlement
conference in joint session with all parties on the line before breaking into private session and
speaking to the parties individually, as the technology the Court is using can facilitate breakout
sessions with each side.

        SO ORDERED.

Dated: August 18, 2020
       New York, New York
